Rehearing granted, rehearing en banc denied, and
district court's decision vacated and remanded by
unpublished order filed 1/15/97.
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6878



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

HAYWOOD WILLIAMS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-80-14-N, CA-96-60)


Submitted:   October 3, 1996              Decided:   October 21, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Haywood Williams, Jr., Appellant Pro Se. OFFICE OF THE UNITED
STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to reinstate a successive petition under 28 U.S.C. § 2255

(1988), amended by Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. Williams, Nos. CR-80-14-N; CA-96-60 (E.D. Va. May 17,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                3